DETAILED ACTION
Claims 1-15 and 17-20 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn, including the objection to the specification and the 102 and 103 rejections in view of the amendments to the specification and the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-NEW to address the amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasarjian et al. (Nucleic Acids Research, 2005-previously cited), Roberts and Macelis (Nucleic Acids Research, 2001-see IDS), Rohwer (20180273910-previously cited) and Andrews (US Patent 5702931-see attached form 892).
The claims are directed to (in part): an engineered vector for DNA delivery into a group of bacteria of interest, wherein said vector has been genetically engineered to remove at least one restriction site of at least one restriction enzyme which is frequently encoded in said group of bacteria of interest, wherein said at least one restriction site is removed by changing the sequence so as to prevent the recognition by the corresponding restriction enzyme; see instant claim 1.
Kasarjian describes restriction enzymes identified in E. coli and their recognition sequences; see whole document, including abstract. The author indicates that the described enzymes are abundant in E. coli and other bacteria; see abstract and instant claim 4. See p. 1, col. 2 for teaching the use of phage lambda plasmids; see instant claims 13 and 15. See Table 3, p. 4 which describes the modification of different recognition sequences in plasmids wherein such modification leads to a “not cut” plasmid; see instant claims 1, 2, 8, 11, 13, 15, 16 and 19.

Roberts and Macelis for describing the REBASE database which contains comprehensive sequence information, including information related to restriction enzymes; see abstract. See Table 1 on p. 268 which provides the enzyme name and the corresponding recognition sequence of different references. Note that the authors also teach that BLAST searches may be conducted to search for any known restriction sites.
Rohwer is cited for teaching antibacterial and protective bacteriophage formulations; see title, para. 3-4, para. 222+, and instant claims 18 and 20. See para. 5+ and para. 76+ for describing a heterologous sequence of interest or a heterologous carbohydrate binding domain; see instant claim 17. See para. 48 for describing the use of lambda and Myoviridae phage; see instant claims 14 and 15.

It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and screen a plasmid vector as well as a gene of interest for recognition sites to ensure that endogenous restriction enzymes abundantly found in a bacterium will not cleave corresponding sites wherein the cuts are not intended in the vector or gene of interest. One would have been motivated to screen for and modify the corresponding recognition sites so that the endogenous restriction enzymes will not disrupt the function of the plasmid or gene of interest. Note that this would have been obvious to consider for any bacteria, including for a Gram-negative or Gram-positive bacterium, and it would have been obvious to do before treating a subject infected with a pathogenic or virulent bacterium to prevent cleavage of sites which may disrupt the vector or gene of interest.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and remove either all recognition sites of a restriction enzyme, including any enzyme that has been characterized to be abundant in a bacterium, or remove some restriction sites, including 10% of the restriction sites, originally present in a vector. One would have been motivated to do so for the 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above to use the REBASE database or running BLAST searches in identifying any recognition sites which may need to be modified, including those of instant Table 1 or 2, if present. One would have been motivated to do so for the advantage of optimizing the vector before bacterial transformation or treating a subject to prevent any unintended cleavage of the vector via endogenous bacterial restriction enzymes.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vector using the method taught by Andrews. One would have been motivated to do so for the advantages of rapidly and easily site-specifically modifying a target nucleic acid and being well-suited to introducing multiple mutations at one or several positions on the target nucleic acid as described by Andrews.
There would have been a reasonable expectation of success for the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art.
The invention was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments (in part), see Remarks, p. 7-11, filed 2/25/2022, with respect to the rejection(s) of claim(s) 1-20 under the 103 rejection have been fully considered and are persuasive in view of the claim amendment.  Therefore, the 
See p. 9 of the Remarks which emphasizes that the engineered vector is for DNA delivery. Applicant alleges that Kasarjian does not consider the problem of unsuccessful or inefficient DNA entry from engineered vectors, such as phage genomes or plasmids, into target bacterial cells due to the number of restriction sites present in the nucleic acid sequence of the engineered vectors. 
In response, the rejection relies on a different motivation of eliminating restriction sites from a nucleic acid sequence wherein said motivation is to protect the vector or gene of interest from unintended cleavage. Note that a different rationale from Applicant’s is permissible; see MPEP 2144, “IV. RATIONAL DIFFERENT FROM APPLICANT’S IS PERMISSIBLE” which states that following: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. It is also noted here that the method of transformation is widely known and commonly practiced in the art.
Applicant argues that a skilled person “looking for a way to increase the efficiency of entry of vectors, in particular of phage genomes, into target bacterial cells focused on the problem of binding, in particular of phages, to bacterial cells”. Applicant points to a recitation of the Rohwer document for support. 
E. coli. The motivation of the rejection above is not directed to “looking for a way to increase the efficiency of entry of vectors” and thus, the argument is not on point. 
Applicant argues that none of the cited references suggest that inefficient entry and maintenance of vectors into target bacterial cells could be related to the number of restriction sites. As such, Applicant argues that the skilled person would have no motivation to remove at least one restriction site from vectors via changing their sequence “in order to improve DNA entry from these vectors into a target bacterial cell”. 
In response, the motivation of the above rejection is clear and has yet to be addressed. As noted above, a different rationale from Applicant’s is permissible. Further, the instant claims do not require any consideration of Applicant’s argument related to inefficient entry. The Office does not find the Applicant’s arguments to be on point with the instant claims or the rejection. Applicant is reminded that the recitation “for DNA delivery” merely provides the intended use of the engineered vector and does not specifically describe “efficient entry of the vector”.
Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10808254. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a phagemid for DNA delivery into a bacterium wherein restriction sites are removed. Note that REBASE and BLAST are widely used for sequence analyses.
Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11078490. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a phagemid for DNA delivery into a bacterium wherein restriction sites are removed. Note that REBASE and BLAST are widely used for sequence analyses.
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. Applicant submits that the rejections will be addressed upon a Notice of Allowance. 
Until the rejections are properly addressed, the rejections are maintained for reasons of record.
Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648